Exhibit 10.13

 

GUARANTY

 

1.             As an inducement for and in consideration of any loan(s),
lease(s), or other financial accommodation(s) of even date herewith granted to
BANK OF ATLANTA (hereinafter collectively called “Obligor”), by Erin Property
Holdings, LLC (hereinafter, together with its successors and assigns, called
“Lender”), the undersigned, Erin Nursing, LLC, (hereinafter called “Guarantor”),
hereby, jointly and severally if more than one, unconditionally guarantees the
full and prompt payment, observance and performance when due, whether at the
stated time, by acceleration or otherwise, of all obligations of Obligor to
Lender, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, whether or not of the same or similar class or of like
kind to any indebtedness incurred contemporaneously with the execution of this
Guaranty, and whether now or hereafter existing, or due or to become due,
including without limitation, the following:

 

(a)           Any and all amounts owed by Obligor under, in connection with,
and/or pursuant to the indebtedness evidenced by that certain Term Note of even
date herewith, in the original aggregate principal sum of Five Million and
No/100 Dollars ($5,000,000.00) (the “Note”), with interest thereon according to
the provisions thereof, and all obligations of Obligor thereunder, in connection
therewith and/or pursuant to any and all agreements and other documents in
connection therewith; and

 

(b)           All sums advanced or expenses or costs paid or incurred (including
without limitation reasonable attorneys’ fees and other legal expenses) by
Lender pursuant to or in connection with the Note or any agreements and other
documents in connection therewith plus applicable interest on such sums,
expenses or costs; and

 

(c)           Any extensions, modifications, changes, substitutions,
restatements, renewals or increases or decreases of any or all of the
indebtedness referenced above; and

 

(d)           Any and all other indebtedness, obligations and liabilities of any
kind, of Obligor to Lender, now or hereafter existing, absolute or contingent,
joint and/or several, due or not due, secured or unsecured, arising by operation
of law or otherwise, direct or indirect, including without limitation
indebtedness, obligations and liabilities of Obligor to Lender as a member of
any partnership, syndicate or association or other group and whether incurred by
Obligor as principal, surety, endorser, guarantor, accommodation party or
otherwise, and any obligations which give rise to an equitable remedy for breach
of performance if such breach gives rise to an obligation by Obligor to pay
Lender.

 

2.             All of the obligations described in paragraph 1, above, shall be
referred to hereafter as the “Liabilities”.  In the event any of the Liabilities
shall not be paid or performed according to their terms, Guarantor, shall
immediately pay, perform or cause the performance of the same, this Guaranty
being a guarantee of full payment and performance and not of collectibility and
in no way conditional or contingent.  This Guaranty is an absolute,
unconditional and continuing guarantee the Guarantor being jointly and severally
liable with the Obligor and is in no way conditioned upon any requirement that
Lender first attempt to collect payment or seek performances of any of the
Liabilities from Obligor or any other obligor or guarantor, or resort to any
other security or other means of obtaining payment or performance of any of the
Liabilities, or upon any other contingency whatsoever.

 

--------------------------------------------------------------------------------


 

3.             Guarantor further agrees to pay all expenses (including
reasonable attorneys’ fees and legal expenses) paid or incurred by Lender in
endeavoring to collect the Liabilities, or any part thereof, and in enforcing or
defending this Guaranty, whether or not a lawsuit is commenced.

 

4.             Guarantor represents and warrants that Guarantor is either
financially interested in Obligor or will receive other material economic
benefits as a result of any loan(s), leases(s) or other financial
accommodation(s) made or granted to Obligor by Lender from time to time. 
Guarantor further represents and warrants that Guarantor is willing to enter
into this Guaranty as a material inducement to Lender to extend loan(s) or other
financial accommodation(s), or to enter into lease(s), from time to time to or
with Obligor, and acknowledges that Lender would not be willing to extend any
such loan(s) or other financial accommodation(s) or enter into such
lease(s) absent this Guaranty.  In any community property state, if Guarantor is
married, Guarantor’s promise is made for the benefit of Guarantor’s marital
community.

 

5.             Guarantor agrees that the occurrence of any of the following
events shall constitute a default under this Guaranty:  (a) the failure of
Guarantor to perform or observe any obligation under this Guaranty or (b) the
death, incompetency, dissolution or insolvency of Obligor or Guarantor or any
other guarantor of any of the Liabilities, or (c) the inability of Obligor or
Guarantor or any other guarantor of any of the Liabilities to pay debts as they
mature, or (d) an assignment by Obligor or Guarantor or any other guarantor of
any of the Liabilities for the benefit of creditors, or (e) the institution of
any proceeding by or against Obligor or Guarantor or any other guarantor of any
of the Liabilities (under the Bankruptcy Code or otherwise) seeking to
adjudicate it bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
appointment of a receiver, trustee or custodian for itself or for all or a
substantial part of its property unless such petition and the case or proceeding
initiated thereby are dismissed within thirty (30) days from the date of such
filing, or (f) the institution by Guarantor or any other person or entity of any
liquidation, dissolution or reorganization proceedings with respect to
Guarantor, or (g) the default by Obligor under any other agreement or document
concerning or relating to the Liabilities, or (h) the default by Guarantor under
the terms of any other obligation of Guarantor to Lender, or (i) any
representation or warranty contained herein or in any other document delivered
by or on behalf of Guarantor or Obligor to Lender shall be false or misleading
in any material respect, or (j) there shall be a default or event of default
under any other agreement or document securing or guaranteeing any of the
obligations secured by this Guaranty; or (k) if Guarantor is a corporation, the
sale, pledge or assignment by the shareholders of Guarantor of any shares of the
stock of Guarantor without the prior written consent of Lender; the transfer of
Guarantor’s assets not in the ordinary course of the Guarantor’s business; the
merger or consolidation of Guarantor with another company or entity; the
liquidation of Guarantor; or the issuance by Guarantor of any new stock or
warrants, or the transfer of issued and outstanding treasury stock or warrants
of Guarantor, or (l) if Guarantor is a partnership or joint venture, the sale,
pledge, transfer or assignment by any of the partners or joint venturers of
Guarantor of any of their partnership or joint venture interest in Guarantor;
the withdrawal of any general partner(s) or joint venturer(s); or the admittance
of any additional partner(s) or joint venturer(s) into Guarantor without the
prior written consent of Lender.  Upon and after the occurrence of a default
hereunder, the Liabilities shall be automatically accelerated and shall become
immediately due and payable by Guarantor,

 

2

--------------------------------------------------------------------------------


 

or Guarantor’s successor or estate, without presentment, demand, protest, or
further notice of any kind, all of which are hereby expressly waived by
Guarantor.

 

6.             Guarantor further agrees that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment to
or for the benefit of Lender of the Liabilities, or any part thereof, is
rescinded or must otherwise be returned by Lender due to the insolvency,
bankruptcy or reorganization of Obligor or otherwise, all as though such payment
to or for the benefit of Lender had not been made.

 

7.             Lender may, without demand or notice of any kind, at any time
when any amount shall be due and payable hereunder by Guarantor, appropriate and
apply toward the payment of such amount, and in such order of application as
Lender may from time to time elect, any property, balances, credits, deposits,
accounts, instruments or moneys of Guarantor in the possession or control of
Lender for any purpose.

 

8.             This Guaranty shall be a continuing, absolute and unconditional
guaranty of payment and performance and not of collectibility and shall remain
in full force and effect as to Guarantor, subject to discontinuance only as
follows:  Guarantor, or any person duly authorized and acting on behalf of
Guarantor, may give written notice to Lender of discontinuance of this Guaranty,
but no such notice shall be effective in any respect until it is actually
received by Lender and no such notice shall affect or impair the obligations
hereunder of Guarantor with respect to any Liabilities existing at the date of
receipt of such notice by Lender (or any Liabilities required or permitted to be
advanced by Lender on or after such date), or for renewals or extensions of such
Liabilities made after Lender receives Guarantor’s notice, or any interest
thereon or any expenses paid or incurred by Lender in endeavoring to collect
such Liabilities, or any part thereof, or in enforcing this Guaranty against
Guarantor.  Any such notice of discontinuance by or on behalf of any Guarantor
shall not affect, impair or release the obligations hereunder of any other
guarantor with respect to any of the Liabilities.

 

9.             Guarantor hereby agrees to provide Lender, upon filing, or as
appropriate, a certified copy of Guarantor’s most recent federal tax return, and
within ninety (90) days of its fiscal year end, a compiled financial statement
prepared in accordance with generally accepted accounting principles, and
concurrently therewith a certificate to the effect that such Guarantor is not
aware of any condition or event which constitutes a default under this Guaranty
or a default under any agreement (to which Guarantor or Obligor is a party), or
under any notes or other obligations of Guarantor or which, with the mere
passage of time or notice, or both, would constitute a default under this
Guaranty.

 

10.           Lender may at any time and from time to time, without the consent
of, or notice to, Guarantor, and without affecting, impairing or releasing the
obligations of Guarantor hereunder, do any or all of the following:  (a) retain
or obtain a security interest in any property to secure any of the Liabilities
or any obligations hereunder, (b) retain or obtain the primary or secondary
liability of any party or parties, in addition to Guarantor, with respect to any
of the Liabilities, (c) renew, extend (including extensions beyond the original
term), modify, alter, change the interest rate of, release or discharge any of
the Liabilities, (d) settle, release or compromise any liability of any other
guarantor of any of the Liabilities or any liability of any

 

3

--------------------------------------------------------------------------------


 

nature of any other party or parties with respect to the Liabilities or any
security therefor, (e) accept partial payments of the Liabilities, (f) settle,
release (by operation of law or otherwise), compound, compromise, collect or
liquidate any of the Liabilities and any property securing any of the
Liabilities, (g) consent to the transfer of any property securing any of the
Liabilities, (h) resort to Guarantor for payment of any of the Liabilities,
whether or not Lender shall have resorted to any property securing any of the
Liabilities or any obligation hereunder or shall have proceeded against any
other guarantor or any other party primarily or secondarily liable on any of the
Liabilities, (i) make any other changes in its agreements with Obligor, and
(j) stop lending money or extending other credit to Obligor.

 

11.           Any amount received by Lender from whatsoever source and applied
by it to the payment of the Liabilities may be applied in such order of
application as Lender may from time to time elect.

 

12.           Guarantor is now adequately informed of Obligor’s financial
condition, and Guarantor agrees to keep so informed.  Guarantor agrees that
Lender has no obligation to provide Guarantor with any present or future
information concerning the financial condition of Obligor.  Guarantor has not
relied on financial information furnished by Lender in deciding to execute this
Guaranty.

 

13.           Guarantor hereby agrees that any debt of Obligor to Guarantor is
expressly subordinate to the right of Lender to payment of the Liabilities, and
that Lender shall be entitled to full payment of all of the Liabilities prior to
the exercise by Guarantor of any rights to payment or performance of any debt
which the Obligor may owe Guarantor.  Guarantor assigns to Lender all rights
Guarantor may have in any proceeding under the Federal Bankruptcy Code or any
receivership or insolvency proceeding of Obligor, including all rights of
Guarantor to be paid by Obligor.  This assignment does not prevent Lender from
enforcing Guarantor’s obligations hereunder in any way.

 

14.           Guarantor hereby expressly waives: (a) notice of the acceptance of
this Guaranty, (b) notice of the existence or creation of all or any of the
Liabilities, (c) presentment, demand, notice of dishonor, protest, and all other
notices whatsoever, (d) all diligence in collection or protection of or
realization upon the Liabilities or any part thereof, any obligation hereunder,
or any security for any of the foregoing, (e) all defenses based on suretyship
or impairment of collateral, and (f) all events and circumstances which might
otherwise constitute a defense or discharge of the obligations of Obligor,
Guarantor or any other guarantor.  Guarantor shall not be released or
discharged, either in whole or in part, by Lender’s failure to perfect, delay in
perfection or failure to continue the perfection of any security interest in any
property that secures any of the Liabilities or any obligation of Guarantor
hereunder, or to protect the property covered by any such security interest.

 

15.           Lender may, without notice to Guarantor or Obligor of any kind,
sell, assign, or transfer all or any of the Liabilities, and in such event each
and every immediate and successive assignee, transferee, or holder of all or any
of the Liabilities shall have the right to enforce this Guaranty, by suit or
otherwise, for the benefit of such assignee, transferee, or holder, as fully as
if such assignee, transferee or holder were herein by name specifically given
such rights, powers and benefits.  Lender shall have an unimpaired right, prior
and superior to that of any such

 

4

--------------------------------------------------------------------------------


 

assignee, transferee or holder, to enforce this Guaranty for the benefit of
Lender as to so much of the Liabilities as it has not sold, assigned, or
transferred.

 

16.           No delay on the part of Lender in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Lender of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy.

 

17.           No action of Lender permitted hereunder shall in any way affect,
impair or release this Guaranty.

 

18.           For purposes of this Guaranty, Liabilities shall include all
obligations of Obligor to Lender stated herein, notwithstanding any right or
power of Obligor or anyone else to assert any claim or defense as to the payment
or performance of such Liabilities, and no such claim or defense shall affect,
impair or release the obligations of Guarantor hereunder.

 

19.           This Guaranty shall be binding upon Guarantor and the heirs, legal
representatives, successors and assigns of Guarantor.  If more than one party
shall execute this Guaranty, the term “Guarantor” shall mean all parties
executing this Guaranty, and all such parties shall be jointly and severally
obligated hereunder.

 

20.           As further consideration for the loan(s), lease(s), or other
financial accommodation(s) by Lender to Obligor and as a material inducement to
Lender to make or enter into the loan(s), lease(s), or other financial
accommodation(s) and accept this Guaranty, and notwithstanding anything to the
contrary contained in this Guaranty or any other document delivered in
connection with this Guaranty, Guarantor hereby irrevocably waives, disclaims
and relinquishes any and all claims, rights or remedies which Guarantor may now
have or hereafter acquire against Obligor that arise in connection with this
Guaranty and/or the performance by Guarantor hereunder, including without
limitation any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Lender against Obligor or any security which Lender now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise.

 

21.           All notices pursuant to this Guaranty shall be in writing and
shall be directed to the addresses set forth herein or such other address as may
be specified in a notice given in accordance with the requirements of this
paragraph.  Except as otherwise specifically provided herein, notices shall be
deemed to be given three (3) days after mailing by certified or registered mail,
return receipt requested, or one (1) business day after deposit with a
recognized overnight courier, or when personally delivered to and received at
the required address.

 

22.           In the event any provision contained in this Guaranty is invalid,
illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.

 

23.          THE GUARANTOR HEREBY WAIVES THE RIGHT TO REQUIRE THE HOLDER OF THE
OBLIGATIONS HEREBY GUARANTEED TO TAKE ACTION AGAINST THE DEBTOR AS PROVIDED IN
O.C.G.A. § 10-7-24.

 

5

--------------------------------------------------------------------------------


 

24.          THIS GUARANTY WILL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF STATE OF GEORGIA.

 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date
written below.

 

July 27, 2011

ERIN NURSING, LLC

 

 

 

By:

/s/ Chris Brogdon

(L.S.)

Address of Guarantor:

Chris Brogdon, Manager

 

 

3050 Peachtree Rd. NW, Suite 355

 

Atlanta, GA 30305

 

 

6

--------------------------------------------------------------------------------